DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7th November 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 and 20 recites the limitation “a machining tool” in line 2. However, this limitation already has antecedent basis in parent claim 1 line 1, making it unclear whether these limitations refer to the same “machining tool” or a different “machining tool”. For the purpose of examination, it has been assumed these refer to the same machining tool.
Claim 11 and 20 recites the limitation “a depth-control stop” in line 2. However, this limitation already has antecedent basis in parent claim 1 line 2, making it unclear whether these limitations refer to the same “depth-control stop” or a different “depth-control stop”. For the purpose of examination, it has been assumed these refer to the same depth-control stop.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claim(s) 1-2, 7-8 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by F.C. Jones (US 3,174,168).
Regarding claim 1, F.C. Jones teaches: A tool holder (Page 1; #25) for connecting a machining tool (#30) having a depth-control stop (#50, #52) to a working spindle (#22) of a machine tool, comprising a spindle-side shaft part (#34) and a receiving part (#40, #44), which holds the machining tool, wherein: the receiving part is axially biased against a fixed stop (walls #34f, #34g and the walls opposite) at the shaft part in the tool feed direction via a compression spring arrangement (#46) arranged at the shaft part and can be displaced away from the fixed stop at the shaft part when the depth-control stop impacts on a workpiece against spring force of the compression spring arrangement (when tool #30 is inserted and impacts the tool impacts workpiece #14, depth control stop #50 and #52 will impact and push against compression spring #46, thus displacing it); and the receiving part is connected to the shaft part in a rotationally fixed and axially movable manner (see fig. 2 and 3, where receiving part #44 is rotationally fixed to shaft part #34 and axially moves when fixed stop is adjusted or depth control stop presses against it) relative to the shaft part via a driving pin (#36), which protrudes diametrically from the receiving part (#36 protrudes from #44 through holes #44d seen in fig. 2), and which is guided in diametrically opposite elongated holes (#44d opposite elongated holes extend axially in holes #34f and #34g of shaft part #34) that extend axially in the shaft part, whereby the receiving part and the driving pin can slide axially relative to the shaft part for an axial distance (receiving part moves axially and driving ping #36 fits loosely and will slide axially relative mentioned in Column 4, line 30-35).

Regarding claim 2, F.C. Jones teaches the device of claim 1, F.C. Jones further discloses: wherein the compression spring arrangement is supported on an axially settable setting stop (spring #46 is supported by #48 axially settable setting stop in shaft part #34) in the shaft part.

Regarding claim 7, F.C. Jones teaches the device of claim 1, F.C. Jones further discloses: wherein the receiving part has a guide section (see annotated fig. below) engaging with an axial bore (guide section is in axial bore #34c of shaft part #34) in the shaft part.

    PNG
    media_image1.png
    318
    586
    media_image1.png
    Greyscale


Regarding claim 8, F.C. Jones teaches the device of claim 7, F.C. Jones further discloses: wherein the receiving part has a cylindrical receiving section (#40; see fig. 2), which adjoins the guide section and which holds a clamping shaft (#30 shaft of tool pointed in fig. 6) of the machining tool.

Regarding claim 10, F.C. Jones teaches the device of claim 7, F.C. Jones further discloses: wherein the shaft part is made of a cylindrical hollow body (see fig. 2).

Regarding claim 11, F.C. Jones teaches the device of claim 1, F.C. Jones further discloses: A device (see fig. 3) for machining a workpiece (#14), comprising a tool holder (#25) according to claim 1 and a machining tool (#30) having a depth-control stop (#50, #52).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over F.C. Jones (US 3,174,168).
Regarding claim 3, F.C. Jones substantially discloses the device of claim 1, except F.C. Jones fails to directly disclose: wherein the setting stop has a setting screw, which is screwed to the shaft part.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the threads and the thread connection in the guide extension of a setting screw (#48) be rearranged into the head of the screw (#48) and the shaft part (#34) respectively in order for the setting screw to be screwed into the shaft part for the purpose of reducing over-time deterioration of threads and connection by only adjusting the setting screw to control the biasing of the spring, instead of having to adjust the setting screw and the receiving part, due to them being connected moving together when a tool is inserted, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Regarding claim 4, the modified device of F.C. Jones substantially discloses claim 3, the modified device of F.C. Jones further discloses: wherein the setting screw comprises a guide extension (guide extension pointed by #48 in fig. 2 of F.C. Jones), which engages with an axial bore (#44c; see fig. 3 of F.C. Jones) in the receiving part.

Regarding claim 5, the modified device of F.C. Jones substantially discloses claim 4, the modified device of F.C. Jones further discloses: wherein the compression spring arrangement sits on the guide extension (see fig. 2 and 3 of F.C. Jones, where spring #46 sits in guide extension part pointed by #48).

Regarding claim 13, F.C. Jones discloses: A tool holder (Page 1; #25) for connecting a machining tool (#30) having a depth-control stop (#50, #52) to a working spindle (#22) of a machine tool, the tool holder comprising a shaft part (#34), a setting screw (#48), a compression spring arrangement (#46) and a receiving part (#40, #44) for holding the machining tool, the receiving part is connected in a rotationally fixed manner (see fig. 2 and 3, where receiving part #44 is rotationally fixed to shaft part #34) to the shaft part, wherein: the shaft part has a fixed stop (walls #34f, #34g and the walls opposite), the receiving part is axially biased against the fixed stop in the tool feed direction by the compression spring arrangement and can be displaced away from the fixed stop at the shaft part when the depth-control stop impacts on a workpiece (#14) against spring force of the compression spring arrangement (when tool #30 is inserted and impacts the tool impacts workpiece #14, depth control stop #50 and #52 will impact and push against compression spring #46, thus displacing it), the shaft part comprises a shaft part bore (#34c, #34d), the setting screw is within the shaft part bore (see fig. 3), the setting screw comprises a guide extension (guide extension pointed by #48 in fig. 2), the guide extension extends through the compression spring arrangement (see fig. 2 and 3, where spring #46 sits in guide extension part pointed by #48), the spring force of the compression spring can be adjusted by threading the setting screw relative to the threaded bore (Column 4, lines 20-26), the receiving part comprises an axial bore (#44c; see fig. 3), and an end of the guide extension (see fig. 3) extends into the axial bore.
F.C. jones fails to directly disclose: the shaft part bore comprises shaft part threads, the setting screw comprises setting screw threads that are threaded with the shaft part threads.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the threads in bore (#44c) to the shaft bore (#34d) near head of screw (#48) and the screw threads (pointed by #48) of the setting screw to the head of the screw (#48) for the purpose of reducing over-time deterioration of threads and connection by only adjusting the setting screw to control the biasing of the spring, instead of having to adjust the setting screw and the receiving part, due to them being connected moving together when a tool is inserted, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Regarding claim 18, the modified device of F.C. Jones substantially discloses claim 13, the modified device of F.C. Jones further discloses: wherein the receiving part has a cylindrical receiving section (#40; see fig. 2 of F.C. Jones), which holds a clamping shaft (#30 shaft of tool pointed in fig. 6 of F.C. Jones) of the machining tool.

Regarding claim 19, the modified device of F.C. Jones substantially discloses claim 13, the modified device of F.C. Jones further discloses: wherein the shaft part is made of a cylindrical hollow body (see fig. 2 of F.C. Jones).

Regarding claim 20, the modified device of F.C. Jones substantially discloses claim 13, the modified device of F.C. Jones further discloses: A device (see fig. 3 of F.C. Jones) for machining a workpiece (#14 of F.C. Jones), comprising a tool holder (#25 of F.C. Jones) according to claim 13 and a machining tool (#30 of F.C. Jones) having a depth-control stop (#50, #52 of F.C. Jones).

Claim 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over F.C. Jones (US 3,174,168) in view Shin-Yain Industrial (DE 202016100106).
Regarding claim 6, the modified device of F.C. Jones substantially discloses the device of claim 1, except F.C. Jones fails to directly disclose: wherein the compression spring arrangement is formed from a disk spring assembly.
In the same field of endeavor, namely tool devices, Shin-Yain teaches: wherein the compression spring arrangement is formed from a disk spring assembly (#21; Paragraph 0019).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring of the modified device of F.C. Jones so that the compression spring arrangement is formed from a disk spring assembly as taught by Shin-Yain Industrial in order to allow the springs to reduce the load force generated by the impact of the buffer unit that receives a vibration load (Paragraph 0026).

Regarding claim 16, the modified device of F.C. Jones substantially discloses the device of claim 13, except F.C. Jones fails to directly disclose: wherein the compression spring arrangement is formed from a disk spring assembly.
In the same field of endeavor, namely tool devices, Shin-Yain teaches: wherein the compression spring arrangement is formed from a disk spring assembly (#21; Paragraph 0019).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the compression spring of the modified device of F.C. Jones so that the compression spring arrangement is formed from a disk spring assembly as taught by Shin-Yain Industrial in order to allow the springs to reduce the load force generated by the impact of the buffer unit that receives a vibration load (Paragraph 0026).

Claims 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over F.C. Jones (US 3,174,168) in view Rebholz (DE 102014115768).
Regarding claim 12, the modified device of F.C. Jones substantially discloses the device of claim 11, except F.C. Jones fails to directly disclose: wherein the machining tool is a countersinking tool.
In the same field of endeavor, namely tool devices, Rebholz teaches: wherein the machining tool is a countersinking tool (#50).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining tool of the modified device of F.C. Jones so that the machining tool is a countersinking tool as taught by Rebholz in order to machine a workpiece with a countersinking tool that has a plurality of blades and a depth stop allowing depth control of the tool (Paragraph 0032 and 0038).

Regarding claim 21, the modified device of F.C. Jones substantially discloses the device of claim 20, except F.C. Jones fails to directly disclose: wherein the machining tool is a countersinking tool.
In the same field of endeavor, namely tool devices, Rebholz teaches: wherein the machining tool is a countersinking tool (#50).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the machining tool of the modified device of F.C. Jones so that the machining tool is a countersinking tool as taught by Rebholz in order to machine a workpiece with a countersinking tool that has a plurality of blades and a depth stop allowing depth control of the tool (Paragraph 0032 and 0038).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-13, 16 and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
/REINALDO ABNEL. VARGAS-DEL RIO/
Examiner
Art Unit 3722